NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         FEB 18 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   20-50338

                Plaintiff-Appellee,              D.C. No. 8:19-cr-00113-DOC-11

 v.

VICTOR NUNEZ MACIAS,                             MEMORANDUM*

                Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                           Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Victor Nunez Macias appeals from the district court’s judgment and

challenges the 120-month sentence imposed following his guilty-plea conviction

for possession with intent to distribute controlled substances, in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(A)(i). Pursuant to Anders v. California, 386 U.S.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
738 (1967), Macias’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Macias the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Although Macias entered into a plea agreement that contained an appeal

waiver, we decline to enforce the waiver. At sentencing, the district court advised

Macias that he had the right to appeal, and the government did not object. See

United States v. Buchanan, 59 F.3d 914, 917-18 (9th Cir. 1995). However, our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                  20-50338